Order adjudging the defendant guilty of contempt, fining him $100, committing him to the county jail until he shall have complied with the provisions of the interlocutory judgment, and directing, • inter alia, that he file an account, reversed on the law and the facts, without costs, and the motion denied, without costs, on condition that within ten days after the entry of the order hereon defendant serve a new account complying with the provisions of the interlocutory judgment. The account which defendant filed shows the moneys which he received from the Raenore Novelties, Inc., over and above his investment therein, but does not show the moneys, if any, he receivéd from the P & L Stitching Co., Klozo, Inc., and Murray Lemberg Pocket-Plak. Defendant claims that the reason his account is silent as to the moneys he received from the companies other than the Raenore Novelties, Inc., is that he received no such moneys. If that be the fact he should so state in his account. Under the circumstances, we believe it was improper to adjudge the defendant guilty of contempt. Settle order on notice. Lewis, P. J., Johnston, Aldrich and Nolan, JJ., concur; Carswell, J., concurs in the result.